DETAILED ACTION
This office action is in response to the application filed on 03/25/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2021, 03/25/2021 and 04/22/2021 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 15-19, 23 and 30-31 are objected to because of the following informalities:   Claim 15-19 and 23 recite “converts AC power into DC power”, “output first instantaneous power” and “buffering second instantaneous power” should be  “converter an AC power into a DC power” “output a first instantaneous power” and “buffering of a second instantaneous power”. Claim 15-17, 19 and 30-31 “third power input to the inverter, fourth power output by the inverter” should be “a third power input to the inverter, a fourth power output by the inverter”.  Claim 30 recites “an average . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 15-19 and 23 line 9 “a power flowing from the converter and a power flowing from the power buffer circuit”. It is not clear if both of these flowing powers are the same or different from the first and second instantaneous.
	Claim 15 line 12 “in a period shorter than a half period of the AC voltage is longer when” it is not clear what is longer, is it the short period , the flowing of current or another characteristic.
	Claim 16, 17, 18 line 15 “a part of a power output” it is not clear if this power is the first instantaneous power, the flowing power or a new power.
	Claims 16, 17 recites the limitation "the boost ratio set" in 24.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 line 25-26 “power is less than a first threshold is smaller than the boost ratio set” it is not clear what is smaller from the boost ratio set.

	Claims 19 recites the limitation "the first duty set" in last three lines.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 19 last three lines “power is less than a first threshold is greater than a value of” it is not clear what is greater than a value.
	Claim 22 recites the limitation "the modulation index" in  lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 28-29 recites “a second diode bridge” however it is not clear if the applicant meant a second diode half bridge because Fig. 30 element 3b is composed of 2 diodes not 4. Claims 28-29 also recite “and wherein the first pair of output terminals and the second pair of output terminals are not electrically connected to each other”. However Figure 30 of the application show an electrical connection between the pair of output terminals of the bridges. Therefore, it is not clear what the applicant meant.
	Claims 30-31 recites the limitation "the predetermined voltage set" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-21 and 24-27 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 19-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara JP 2014-194927 (US 2017/0279372 used for translation.).
	Regarding Claim 15, Sakakibara teaches (Figures 1-18) a direct power converter (Fig. 1) comprising: a DC link (output terminals of 4a); a converter (3) that rectifies a single-phase AC voltage (1), converts AC power into DC power, and outputs first instantaneous power (from 3); a power buffer circuit (4) that receives and supplies power between the converter and the DC link and performs buffering second instantaneous power (with 4); and an inverter (5) that converts a DC voltage at the DC link into a second AC voltage (sent to 6) and outputs the second AC voltage, wherein a part of a power flowing from the converter and a power flowing from the power buffer circuit are respectively input to the DC link (with 3 and 4), and wherein a period for which a current that flows from the converter (3) to the power buffer circuit continuously flows in a period shorter than a half-period of the AC voltage (quarter period control, par. 79 and 155) is longer when third power input to the inverter (Pdc or Pbuf, par. 70), fourth power output by the inverter, or an average value of the first instantaneous power or equal (if the second threshold is equal to the first threshold then they are the same threshold) to the first threshold (See fig. 4). (For example: Par. 110-122)
Regarding Claim 16, Sakakibara teaches (Figures 1-18)  a control device (9-10) that controls the direct power converter (fig. 1) comprising: a DC link (output terminal of 4a); a converter (3) that rectifies a single-phase AC voltage (1), converts AC power into DC power, and outputs first instantaneous power (from 3); a power buffer circuit (with 4) that receives and supplies power between the converter and the DC link and performs buffering second instantaneous power (from 4); and an inverter (5) that converts a DC voltage at the DC link into a second AC voltage and outputs the second AC voltage (sent to 6), the power buffer circuit including a capacitor (c4), a charge circuit (4b) that charges the capacitor, and a discharge circuit (4a) including a first switch (Sc) that connects the capacitor to the DC link, a part of a power flowing from the converter and a power flowing from the power buffer circuit being respectively input to the DC link (with 3 and 4), a part of a power output by the converter being input to the charge circuit (with 4b), the control device comprising: a discharge control unit (at 10); and a charge control unit (at 10), wherein the discharge control unit outputs a first control signal (Ssc) for controlling conduction of the first switch, wherein the charge control unit controls the charge circuit to charge the capacitor to a voltage whose ratio to an amplitude of a rectified voltage output by the converter is equal to a boost ratio (Vc/Vm see fig. 14), and wherein the boost ratio set (Fig. 14) when third power input to the inverter (Pdc or 
Regarding Claim 19, Sakakibara teaches (Figures 1-18)  a control device (9-10) that controls the direct power converter (fig. 1) comprising: a DC link (output terminal of 4a); a converter (3) that rectifies a single-phase AC voltage (1), converts AC power into DC power, and outputs first instantaneous power (from 3); a power buffer circuit (with 4) that receives and supplies power between the converter and the DC link and performs buffering second instantaneous power (from 4); and an inverter (5) that converts a DC voltage at the DC link into a second AC voltage and outputs the second AC voltage (sent to 6), the power buffer circuit including the power buffer circuit including a first capacitor (C4) , a charge circuit (4b) that charges the first capacitor to a predetermined voltage (determined by C4), and a discharge circuit (4a) including a first switch (Sc) that connects the first capacitor to the DC link, a part of a power flowing from the converter and a power flowing from the power buffer circuit being respectively input to the DC link (with 3 and 4), a part of a power output by the converter being input to the charge circuit (with 4), the control device comprising: a discharge control unit (at 10) that outputs a first control signal (Ssc) for bringing the first switch into conduction at a first duty (determined by 10, e.g. dc), wherein a value of the first duty set (used to control Sc, e.g. dc, Fig. 17) when third power input to the inverter (Pdc or Pbuf, par. 70), fourth power or equal to the first threshold. (For example: Par. 165-168 and 175) .
Regarding Claim 20, Sakakibara teaches (Figures 1-18) wherein the value of the first duty set (dc duty) when the third power (Pdc or Pbuf, par. 70), the fourth power, or the average value is less than the first threshold (in the case of Pdc see Fig. 17 dotted line; in the case of Pbuf it can be 0 see par. 79-81) is equal to 1 (Fig. 16 during the first modification and second modification of the duty). (For example: Par. 110-122)
Regarding Claim 21, Sakakibara teaches (Figures 1-18)  wherein when the third power (Pdc or Pbuf, par. 70), the fourth power, or the average value is greater than or equal to the second threshold (in the case of Pdc see Fig. 17 dotted line; in the case of Pbuf it can be 0 see par. 79-81), an average value of instantaneous power input to the power buffer circuit is half (Fig. 4 and 17 around phase 120-150) the average value of the first instantaneous power (Pin). (For example: Par. 110-122)
Regarding Claim 23, Sakakibara teaches (Figures 1-18) a control device (10) that controls the direct power converter (Fig. 1) comprising: a DC link (output terminals of 4b); a converter (3) that rectifies a single-phase AC voltage (1), converts AC power into DC power, and outputs first instantaneous power (from 3); a power buffer circuit (4) that receives and supplies power between the converter and the DC link and performs buffering second instantaneous power (with 4); and an inverter (5) that converts a DC Note: When a load of the direct power converter is small, a period in which no current is input to the charge circuit increases in a half-period of an AC voltage input to the direct power converter. In such a case, the input power factor of the direct power converter tends to decrease.) of the direct power converter from a value that is greater than or equal to a predetermined threshold (duty normal operation) to a value that is less (because of the reduction in load) than the predetermined threshold. (For example: Par. 110-122)
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara US 2015/0280601.
Regarding Claim 18, Sakakibara teaches (Figures 1-18)  a control device (Fig. 19) that controls the direct power converter (at fig. 1) comprising: a DC link (Lh and LL); a converter (2) that rectifies a single-phase AC voltage (1), converts AC power into DC When a load of the direct power converter is small, a period in which no current is input to the charge circuit increases in a half-period of an AC voltage input to the direct power converter. In such a case, the input power factor of the direct power converter tends to decrease.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara JP 2014-194927 (US 2017/0279372 used for translation.) in view of Sakakibara US 2015/0236606 (herein Sakakibara2).
Regarding Claim 22, Sakakibara teaches (Figures 1-18) a modulation factor and a first duty set that varies (Fig. 4 and 17).
Sakakibara does not teach wherein the first duty set when the modulation index of the inverter is less than a third threshold is greater than the first duty set when the modulation index of the inverter is greater than or equal to a fourth threshold that is greater than or equal to the third threshold.
Sakakibara2 teaches (Figures 1 and 8-10)  wherein the first duty set when the modulation index of the inverter is less than a third threshold is greater than the first duty set when the modulation index of the inverter is greater than or equal to a fourth threshold that is greater than or equal to the third threshold.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sakakibara to include t wherein the first duty set when the modulation index of the inverter is less than a third threshold is greater than the first duty set when the modulation index of the inverter is . 


Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara JP 2014-194927 (US 2017/0279372 used for translation.) in view of Sakakibara JP 2014-194927 (herein Sakakibara21) and Yamashita et al. US 2017/0201202.
Regarding Claim 24-25, Sakakibara teaches (Figures 1-18 and 21) wherein the direct power converter.
Sakakibara does not teach a filter including a second capacitor, and a reverse current blocking circuit that is connected between an output side of the filter and the DC link and that blocks a current that flows back from the discharge circuit to the filter, wherein an input side of the filter and an input side of the charge circuit are connected in parallel with each other on an output side of the converter, wherein the charge circuit includes a reactor that accumulates energy in the first capacitor, and a second switch that connects the converter to the reactor and causes the reactor to accumulate energy, and wherein the current that flows from the converter to the power buffer circuit flows through the reactor.
Sakakibara teaches (Figure 21) a filter (2) including a second capacitor (C2), and a reverse current blocking circuit (D0) that is connected between an output side of the filter and the DC link (Lh and LL) and that blocks a current that flows back from the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sakakibara to include a filter including a second capacitor, and a reverse current blocking circuit that is connected between an output side of the filter and the DC link and that blocks a current that flows back from the discharge circuit to the filter, wherein an input side of the filter and an input side of the charge circuit are connected with each other on an output side of the converter, wherein the charge circuit includes a reactor that accumulates energy in the first capacitor, and a second switch that connects the converter to the reactor and causes the reactor to accumulate energy, and wherein the current that flows from the converter to the power buffer circuit flows through the reactor, as taught by Sakakibara21 to improve filtering of the signal in the system.
Sakakibara as modified does not teach wherein an input side of the filter and an input side of the charge circuit are connected in parallel.
Yamashita teaches (Figure 1) wherein an input side of the filter (2) and an input side of the charge circuit (3) are connected in parallel.
 .
Claim 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara JP 2014-194927 (US 2017/0279372 used for translation.) in view of Yamashita et al. US 2017/0201202.
Regarding Claim 28, Sakakibara teaches (Figures 1-18)  wherein the converter includes a first diode bridge (3) that includes a pair of input terminals to which the AC voltage (at 1) is applied and that performs single-phase full-wave rectification.
Sakakibara does not teach a first diode bridge that includes a pair of input terminals to which the AC voltage  is applied and a first pair of output terminals connected to the filter and that performs single-phase full-wave rectification, and a second diode bridge that includes the pair of input terminals and a second pair of output terminals that supplies the charge circuit with a rectified voltage obtained through single- phase full-wave rectification of the AC voltage, and wherein the first pair of output terminals and the second pair of output terminals are not electrically connected to each other.
Yamashita teaches (Figure 1) first diode bridge (51) that includes a pair of input terminals (circuit at Vin) to which the AC voltage (at Vin) is applied and a first pair of output terminals connected to the filter (2) and a second diode bridge (52) that includes 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sakakibara to include a first diode bridge that includes a pair of input terminals to which the AC voltage is applied and a first pair of output terminals connected to the filter and that performs single-phase full-wave rectification, and a second diode bridge that includes the pair of input terminals and a second pair of output terminals that supplies the charge circuit with a rectified voltage obtained through single- phase full-wave rectification of the AC voltage, and wherein the first pair of output terminals and the second pair of output terminals are not electrically connected to each other, as taught by Yamashita reducing a power capacity required for a boost chopper while increasing a voltage output from a direct AC power converter. 
Claim 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara JP 2014-194927 (US 2017/0279372 used for translation.) in view of Cao et al. US 2019/0312521.
Regarding Claim 30-31, Sakakibara teaches (Figures 1-18) the control device.
Sakakibara does not teach wherein the predetermined voltage set when third power input to the inverter, fourth power output by the inverter, or an average value of the first instantaneous power is less than a fifth threshold is smaller than the predetermined voltage set when the third power, the fourth power, or the average value 
Cao teaches (Figures 1-3) wherein the predetermined voltage set (Vdcl) when third power input to the inverter (Fig. 3b, average power), fourth power output by the inverter, or an average value of the first instantaneous power is less than a fifth threshold (Pdas_ref) is smaller than the predetermined voltage set when the third power, the fourth power, or the average value of the first instantaneous power is greater than or equal to a sixth threshold that is greater than or equal to the fifth threshold.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sakakibara to include wherein the predetermined voltage set when third power input to the inverter, fourth power output by the inverter, or an average value of the first instantaneous power is less than a fifth threshold is smaller than the predetermined voltage set when the third power, the fourth power, or the average value of the first instantaneous power is greater than or equal to a sixth threshold that is greater than or equal to the fifth threshold, as taught by Cao to improved a method of balancing the Direct Current (DC) bus capacitor voltage at the High Voltage (HV) side of a SST system. 






Allowable Subject Matter
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838